DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020, has been entered.

Acknowledgments
In the reply, filed on October 13, 2020, Applicant amended claim 17.
Currently, claims 17, 18, 21, and 22 are under examination.

Claim Objections
Claim 17 is objected to because of the following informalities: 
	In regards to claim 17, the second recitation of the term “a distal position” (page 3, line 1) should be changed to “the distal position”.
	In regards to claim 17, the term “moveable” (page 3, line 5) should be changed to “movable”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 17, the claim recites the spring assembly comprising:… “a dose selector axially constrained to the stationary housing component”; however, such is held as new matter not described in the Specification. Instead the Specification states the dose selector to be a component of the drug delivery device (page 19, lines 14-16), not of the spring assembly, as claimed. Claims 18, 21, and 22 are rejected by virtue of being dependent upon claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Markussen (US 8,096,978), and further in view of Burren et al (US 2009/0048561).
	In regards to claim 17, Markussen teaches a spring assembly (Figures 1-5) for use in a drug delivery device, the spring assembly comprising:
a stationary housing component (housing [6])
an axially movable sleeve (drive member [8]) comprising a first clutch element comprising clutch features adapted to form a ratchet with corresponding clutch features of a second clutch element (dose setting member [7]) and adapted to engage the corresponding clutch features of the second clutch element (column 5, lines 31-33)(column 5, lines 66-67), the clutch features of the first clutch element and the corresponding clutch features of the second clutch element comprising teeth having a ramp angle (https://www.merriam-webster.com/dictionary/ratchet states that a ratchet has inclined teeth) allowing the ratchet to be overhauled for dose correction (column 5, lines 31-35)
a clutch spring (biasing spring [11]) which is located axially interposed between the stationary housing component and the axially movable sleeve, the clutch spring being configured to bias the clutch features of the first clutch element and the corresponding clutch features of the second clutch element into engagement (column 5, lines 35-45), 
a button (release member [13]) coupled to the axially movable sleeve such that, upon actuation of the button (column 5, lines 55-59), the axially movable sleeve is translated against the biasing force of the clutch spring from the proximal position in which the axially movable sleeve is rotationally locked to the stationary housing component (Figure 3)(column 5, lines 35-39) into a distal position in which the axially movable sleeve is rotationally unlocked from the stationary housing component (Figure 4), and upon release of the button, the clutch spring translates the axially movable sleeve and the button into the proximal position (Figure 4 to Figure 3)
a dose selector [7] axially constrained to the stationary housing component (Figure 4)
wherein the button is axially moveable relative to the stationary housing component (Figures 3-4)
Markussen does not teach that the clutch spring is an integral part of the stationary housing component and/or the axially movable sleeve, as Markussen teaches that the clutch spring is a separate part from the stationary housing component and/or the axially movable sleeve. Burren et 
	In regards to claim 18, in the modified assembly of Markussen and Burren et al, Markussen teaches that the axially movable sleeve is a drive sleeve [8] rotationally constrained to a piston rod (piston rod [9]) in threaded engagement with the stationary housing component (column 6, lines 4-9).
	In regards to claim 21, in the modified assembly of Markussen and Burren et al, Markussen teaches a drive spring (torsion spring [10]).
	In regards to claim 22, in the modified assembly of Markussen and Burren et al, Markussen teaches wherein the drive spring is a torsion spring [10] indirectly rotationally .

Response to Arguments
Applicant's arguments filed October 13, 2020, have been fully considered but they are not persuasive:
	In regards to claim 17, Applicant argued: However, Markussen and Burren, taken alone and in any proper combination, fail to disclose or render obvious a spring assembly that includes a dose selector that is axially constrained to a stationary housing component in addition to a button that is axially moveable relative to the stationary housing component… Even if Markussen's dose setting member 7 could be considered a dose selector, Markussen fails to teach or suggest that the dose setting member 7 is axially constrained to a stationary housing component. To the contrary, Markussen teaches that the dose setting member 7 can be moved towards Markussen's ampoule 12 axially. (See Markussen, col. 5, line 45-61.) Burren does not cure the deficiencies of Markussen… Even if Burren's operating knob 27 could be considered a dose selector, Burren fails to disclose or suggest that the operating knob 27 is axially constrained to Burren's housing. In fact, Burren's operating knob 27 is axially displaceable. (See Burren, para. [0049].) (Remarks, pages 9-11). Examiner disagrees. Markussen teaches a spring assembly (Figures 1-5) comprising: a dose selector [7] axially constrained to the stationary housing component [6] (Figure 4), and wherein the button [13] is axially moveable relative to the stationary housing component (Figures 3-4). In the Figure 4 state of Markussen, the dose selector [7] is axially constrained to the stationary housing component [6], as the dose selector cannot 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783